Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

TECHNE CORPORATION

2010 EQUITY INCENTIVE PLAN

THIS AGREEMENT, made effective as of this              day of
                     , 20         , by and between Techne Corporation, a
Minnesota corporation (the “Company”),                     and (“Participant”).

W I T N E S S E T H:

WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and

WHEREAS, the Company wishes to grant a restricted stock award to Participant for
shares of the Company’s Common Stock pursuant to the Company’s 2010 Equity
Incentive Plan (the “Plan”); and

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock award to Participant;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Restricted Stock Award. The Company hereby grants to the Participant
on the date set forth above (the “Date of Award”) a restricted stock award (the
“Award”) for                                      (            ) shares of
Common Stock (the “Shares”) on the terms and conditions set forth herein, which
Shares are subject to adjustment pursuant to Section 15 of the Plan. The Company
shall cause to be issued such Shares in the Participant’s name, and shall hold
such Shares until such time as the risks of forfeiture set forth in this
Agreement have lapsed. The Company may also place transfer restrictions on such
Shares describing the risks of forfeiture and other transfer restrictions set
forth in this Agreement providing for the cancellation of such Shares if they
are forfeited as provided in Section 2 below. Subject to the terms and
conditions of the Plan, the Participant shall have all the rights of a
stockholder with respect to the Shares during the period in which the Shares are
subject to risk of forfeiture, including without limitation, the right to vote
such shares and receive all dividends attributable to such shares.

2. Vesting of Restricted Stock. The Shares subject to this Award shall remain
subject to forfeiture until vested as provided herein. Subject to the provisions
of Section 15 of the Plan, the Shares shall vest, and the risk of forfeiture
shall lapse, as follows:                     . Except as set forth herein,
immediately following any termination of the Participant’s employment with the
Company for any reason, including the Participant’s voluntary resignation or
retirement, the Participant shall forfeit all Shares subject to this Award
which, as of the termination date, have not yet vested and for which the risks
of forfeiture have not lapsed.



--------------------------------------------------------------------------------

3. General Provisions.

a. Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to continuance of employment or any other
relationship by the Company or any of its Subsidiaries, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment contract for any specified term between Participant and the Company
or any Subsidiary.

b. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction, or enlargement, as appropriate, in the number of Shares
subject to this Award. Any additional Shares that are credited pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
Shares with respect to which the adjustment relates.

c. Shares Reserved. The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.

d. Withholding Taxes. To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other taxes attributable to this Award are
withheld from any amounts payable by the Company to the Participant. If the
Company is unable to withhold such federal and state taxes, for whatever reason,
the Participant hereby agrees to pay to the Company an amount equal to the
amount the Company would otherwise be required to withhold under federal or
state law prior to the issuance of any certificates for the Shares of stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part, by delivering shares of the
Company’s Common Stock, including shares of stock received pursuant to this
Award on which the risks of forfeiture have lapsed. Such shares shall have a
Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
attributable to this Award. In no event may the Participant deliver shares
having a Fair Market Value in excess of such statutory minimum required tax
withholding. The Participant’s election to deliver shares or to have shares
withheld for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.

 

2



--------------------------------------------------------------------------------

e. Securities Law Compliance. The Participant agrees that, until such time as
the Shares are registered and freely tradable under applicable state and federal
securities laws, all Shares subject to this Agreement shall be held for
Participant’s own account without a view to any further distribution thereof,
that the certificates for such Shares shall bear an appropriate legend to that
effect and that such Shares will be not transferred or disposed of except in
compliance with applicable state and federal securities laws.

f. 2010 Equity Incentive Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Agreement and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

g. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by this Agreement. This Award is expressly
subject to all terms and conditions contained in the Plan and in this Agreement,
and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

h. Arbitration. Any dispute arising out of or relating to this Agreement or the
alleged breach of it, or the making of this Agreement, including claims of fraud
in the inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

i. Lockup Period Limitation. Participant agrees that in the event the Company
advises Participant that it plans an underwritten public offering of its Common
Stock in compliance with the Securities Act of 1933, as amended, and that the
underwriter(s) seek to impose restrictions under which certain shareholders may
not sell or contract to sell or grant any option to buy or otherwise dispose of
part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Agreement, the Award, or any of the underlying
shares of Common Stock without the prior written consent of the underwriter(s)
or its representative(s).

 

3



--------------------------------------------------------------------------------

j. Accounting Compliance. Participant agrees that, if Participant is an
“affiliate” of the Company or any Affiliate (as defined in applicable legal and
accounting principles) at the time of a Change of Control (as defined in
Section 1(d) of the Plan), Participant will comply with all requirements of Rule
145 of the Securities Act of 1933, as amended, and the requirements of such
other legal or accounting principles, and will execute any documents necessary
to ensure such compliance.

k. Stock Legend. The Administrator may require that the certificates for any
Shares shall bear an appropriate legend to reflect the restrictions of
Section 3(e), Section 3(f) and Section 3(i) of this Agreement; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable Section 3(e), Section 3(f) and Section 3(i) of this
Agreement.

l. Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Executive
and the Company (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this
Section 3(l), would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999 of the Code; whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the Executive’s receipt on an
after-tax basis, of the greatest amount of economic benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Executive and the Company
otherwise agree in writing, any determination required under this Section 3(l)
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon the Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 3(l), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code. The Executive and the Company shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 3(l).

 

4



--------------------------------------------------------------------------------

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

TECHNE CORPORATION By                                          
                                                              Its
                                         
                                                   

 

  [Participant]

 

5